DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 10/06/2022 has been considered and entered.  The response was considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment requires that the claims consist of the recited ingredients alone which is not supported by the applicant’s disclosure as originally filed.  The disclosure generally teaches a composition comprising of the recited ingredients a) to e) but there is no teaching of any composition consisting of the claimed limitations alone.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims allow for the presence of extreme pressure agents that can contain Zn dialkyl dithiophosphoric acid (salts) but also contains a proviso teaching away from the presence of Zn dialkyl dithiophosphoric acid (salts) which is ambiguous.  For the sake of examination, the optional presence of such compounds is understood as meeting the claims as amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 6,329,327) and alternatively further in view of Asao et al. (US 2002/0137639)
In regards to claim 1, Tanaka teaches lubricant composition (title).  The composition requires the presence of a molybdenum-amine based compound as additive in the oil which provides antioxidant and lubricity (friction modifying) protection (abstract).  The composition are useful as industrial oils and greases for plain bearings, ball and roller bearings, automotive CV joints, CV gears, wheel bearings etc. (column 16 lines 37 – 49).  The grease can comprise a urea-based thickener prepared from a diisocyanate and amines such as cyclohexylamine and stearylamine etc. (column 15 lines 39 – 67).  The thickener is present in amounts of from 3 to 40% in the composition (column 16 lines 6 – 12).  
The base oil can be miner or synthetic oil or mixtures and has a dynamic (kinematic) viscosity of from about 1 to 50 mm2/s at 100ºC and from about 10 to 1,000 mm2/s at 40ºC with a viscosity index (VI) of preferably from 135 or more (column 14 lines 1 – 11).  The synthetic oil can be poly-a-olefins etc. (column 14 lines 38 – 58).  The composition can comprise detergents such as overbased calcium sulfonates having a base number of from 200 to 500 mgKOH/g and present in amounts of from 0.5 to 15% (column 6 lines 1 – 28).  Calcium is a metal with a valence of 2.  Since the synthetic oil can be the only oil, it can be present at 100% of the base oil.
The composition can comprise antioxidants such as amine, phenol or sulfur antioxidant (column 10 lines 19 – 21).  Tanaka teaches the base oil of the claim and thus it appears that it would have similar pour point as claimed.  Otherwise, at least in view of Asao, the claimed limitation is taught.  
Asao similarly teaches grease for automobile bearings similar to Tanaka (title).  The grease comprises base oil comprising synthetic hydrocarbon oil have a pour point of -50ºC or less [0015].  Thus, at least in view of Asao, persons of ordinary skill in the art at the time the claim was filed would have found it obvious to have used synthetic hydrocarbon oils such as PAO’s having very low pour points as recited by Asao in the grease of Tanaka, as Asao teaches they are useful for preparing automotive greases.
Tanaka teaches the presence of overbased sulfonate detergent which comprises of a calcium sulfonate which is overbased with a metal carbonate.  Such metal carbonates are known to include calcium carbonate which would have been obvious.  Otherwise, at least in view of Ohyama (US 2015/0299610) which recites calcium sulfonate detergents comprising calcium carbonate acid neutralizing particles, the use of calcium carbonate as the carbonate overbasing agent of the detergent of Tanaka would have been obvious [see 0044 of Ohyama].  The calcium sulfonates are hydrocarbyl sulfonates which provides the organic metallic salt with a metallic group having a valence of 2 and the calcium carbonate provides inorganic metallic salt with metallic group having a valence of 2 (column 6 lines 1 – 10).
While Tanaka allows for the presence of zinc dihydrocarbyl dithiophosphate, the hydrocarbyl groups may be alkyl or alkyl or aryl and thus the compound can be zinc diaryl dithiophosphate which is different from the zinc compound excluded by the claims.  Also, the zinc compound excluded by the claim is not an ester but an acid, i.e., zinc dialkyldithiophosphoric acid not the dithiophosphate of Tanaka.  Also, while zinc dihydrocarbyl dithiophosphate compounds are allowed, they are not required and can be absent.  For instance, example E14 comprises a molybdenum and a sulfur containing additive type 3 which is a thiadiazole (Table 2).
The composition can comprise optional ingredients such as phosphorus additive such as tricresyl phosphates etc. at amounts of from about 0.1 to 10% (column 7 lines 24 – 35; column 8 lines 4 – 5).  The composition can optionally comprise additives such as benzotriazole in amounts of from about 0.01 to 5% (column 13 lines 25 – 27).
In regards to claim 4, Tanaka, Asao and/or Ohyama teach the grease having the claimed limitations as previously stated.
In regards to claim 5, Tanaka, Asao and/or Ohyama teach the grease having the claimed limitation as previously stated.
In regards to claims 6, 7, Tanaka, Asao and/or Ohyama teaches the grease which can comprise urea thickener wherein the amine can be cyclohexylamine or another amine such as stearylamine, etc. and thus the amount of cyclohexyl group can be 0% by mol.
In regards to claim 8, Tanaka, Asao and/or Ohyama teaches the grease which can comprise urea thickener which provides the claimed limitation, since the claim does not require the presence of lithium complex soap but merely recites that if lithium soap is the thickener, it is lithium complex soap.  However, it is noted that Tanaka teaches the thickener can be lithium complex soap prepared from lithium salts of aliphatic carboxylic acids such as stearic or 12-hydroxystearic acid and lithium salts of diprotic acids such as azelaic or sebacic acid in the alternative (column 15 lines 20 – 33).
In regards to claim 9, Tanaka, Asao and/or Ohyama teach the grease having the antioxidant of the claim.  The claim allows for the presence of antioxidants comprising the antioxidant of the claim.
In regards to claim 10, Tanaka, Asao and/or Ohyama teach the grease having the antioxidant of the claim.  Tanaka teaches amine antioxidants such as alkyl diphenylamines etc., as claimed (column 11 lines 4 – 28).  The claim allows for the presence of antioxidants comprising the antioxidant of the claim.
In regards to claim 11, Tanaka, Asao and/or Ohyama teach the grease having the claimed oil and additives and thus would be expected to have similar dropping point to the claim.  Otherwise, at least in view of Asao’s teaching in Examples 1 and 2 of greases having dropping points of 260ºC or greater, it would have been obvious for persons of ordinary skill in the art at the time the claim was filed to have prepared the grease of Tanaka to have dropping pint of 260ºC or greater, as Asao teaches greases having such dropping points are useful as automotive greases.
In regards to claims 12 – 15, Tanaka, Asao and/or Ohyama teach the grease having the claimed ingredients as previously discussed.  In the examples, base oil is present as remainder, absent of additives, at amounts of 87% or more [Table 2].  Tanaka teaches the sulfonates can be dialkylbenzene or dialkylnaphthalene sulfonates (column 6 lines 3 – 10).  Ohyama teaches sulfonates having the formula [R4-SO3]2M where R4 is alkyl having straight or branched 2 to 22 carbon atoms, or alkylphenyl having from 6 to 18 carbon atoms and m is Ca or Zn [0040, 0041].  Thus, the sulfonates of Ohyama would have been obvious for use as sulfonates of Tanaka as they are drawn to sulfonates similarly useful in bearing oils.
In regards to claim 16, Tanaka, Asao and/or Ohyama teach the grease.  Tanaka teaches the presence of thickener in amounts of from 3 to 40% (column 16 lines 6 – 12).
In regards to claim 17, Tanaka, Asao and/or Ohyama teach the grease.  Tanaka teaches the presence of antioxidants (D6) in amounts of from 0.05 to 10% (column 11 lines 43 – 51).
In regards to claims 18, 19, Tanaka, Asao and/or Ohyama teaches the grease having the claimed limitation as previously stated.
Response to Arguments
Applicant’s arguments have been considered but was not found to be persuasive.
Applicants argues that the molybdenum-amine compounds of Tanaka are not allowed by the “consisting of” limitation of the claim which excludes any substance not specifically recited.  The argument is not persuasive.
The claims allow for the presence of any conventional one or more antioxidants.  Since the molybdenum amine compound is an antioxidant and a friction modifier, the claimed limitation is not violated.

Conclusion
The reference EP 3118287 in the IDS dated 08/11/2022 is closely related to the claims and teaches all claimed limitations except for the presence of the inorganic metal salt of limitation a).  However, such compounds are conventional for wheel bearing grease, i.e., overbased calcium sulfonate having calcium carbonate and would have been obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771